EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into effective March 31,
2017 (the “Effective Date”) by and between Grey Cloak Tech Inc., a Nevada
corporation (the “Company”) and Joseph Nejman, an individual (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
employment with the Company, on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

 

ARTICLE 1. DUTIES AND SCOPE OF EMPLOYMENT

 

Section 1.1. Employment. Executive shall be employed by the Company on an
“at-will” basis, meaning that either Executive or the Company shall be entitled
to terminate Executive’s employment at any time and for any reason, with or
without cause and with or without notice, subject to the terms of this
Agreement, beginning on the Effective Date and ending as provided in Article 3
(the “Employment Term”). The date on which Executive’s employment under this
Agreement terminates is referred to herein as the “Termination Date”.

 

Section 1.2 Duties and Services. During the Employment Term, Executive shall
serve as the President, reporting directly to the CEO. Executive’s duties and
services will be consistent with Executive’s title, position and stature with
the Company, subject to the direction of the Company’s Board of Directors (the
“Board”). Executive will devote his reasonable best efforts and substantially
all of his business time and attention (except for vacation periods and
reasonable periods of illness or other incapacity) to the provision of duties
and services under this Agreement and shall perform such duties and services to
the best of his abilities in a diligent, trustworthy, businesslike and efficient
manner. Executive agrees, during the Employment Term, not to actively engage in
any other employment, occupation or consulting activity for any direct or
indirect remuneration without prior approval of the Board; provided, however,
that Executive may (i) serve in any capacity with any civic, educational or
charitable organization, or (ii) engage in consulting for up to ten (10) hours
per month. If Company is unable to pay Executive the Base Salary as agreed upon
in Section 2.1, then Company waives the ten (10) hour per month consulting
restriction in this section entirely, and Executive may engage in consulting
until such time as the Company is able to resume payment of the Base Salary
requirement as given in Section 2.1.

 

ARTICLE 2. COMPENSATION AND BENEFITS

 

Section 2.1 Base Salary. The Company will pay Executive as compensation for his
services a base salary at the rate of $140,000 per annum commencing March 31,
2017, payable in installments consistent with the Company’s normal payroll
schedule,





subject to applicable withholding and other taxes (the “Base Salary”), subject
to deferment to the following month for any portion of the payment the Company
is unable to make until Company has sufficient capital at which time any
deferred amount will be paid as part of the subsequent monthly payment, subject
thereafter to increase or decrease in the sole discretion of the Board in
connection with each annual performance review cycle. Nothing in this section
shall alter Executive at-will employment status.

 

Section 2.2 Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other similarly situated executives of
the Company, subject in each case to the generally applicable terms and
conditions of the plan in question and to the determinations of any person or
committee administering such plan. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time. If
the Company does not provide health care insurance, Executive will be reimbursed
for monthly health care expenses, up to a maximum of $1,000 per month.

 

Section 2.3 Paid Time Off. During the Employment Term, Executive will be
entitled to paid time off of twenty (20) days per calendar year to be taken in
such amounts and at such times as approved in advance by the CEO.

 

Section 2.4 Expenses. The Company will reimburse Executive for reasonable
business expenses incurred by Executive in the furtherance of or in connection
with the performance of Executive’s duties hereunder upon presentation of an
itemized account and appropriate supporting documentation, all in accordance
with the Company’s generally applicable policies.

 

Section 2.5 Employee Stock Options. In addition to the compensation set forth
above, effective upon its adoption by the Board, Executive will be issued
options to acquire shares of the Company’s common stock, exercisable for a term
and at an exercise price determined by the Board.

 

Section 2.6 Executive Commission Plan. Executive will receive a commission equal
to twenty percent (20%) on all sales, up to a maximum gross sales amount of
Seven Hundred Thousand Dollars ($700,000) per calendar year, that are a direct
result of Executive’s sales efforts, provided that these commissions do not
exceed an amount equal to Executive’s then current Base Salary in any calendar
year.

 

Section 2.7 Accelerated Options Vesting. Any employee stock options granted to
Executive pursuant to Section 2.5, above, will immediately vest upon the
consummation of equity financing by the Company equal to at least Two Million
Dollars ($2,000,000) as a direct result of Executive’s efforts. In the event
Executive is individually and directly responsible for equity investments into
the Company of an aggregate of at least Two Million Dollars ($2,000,000) during
the Employment Term, the Option to Purchase pursuant to Section 3 and Section 4
of that certain Shareholders Agreement, between the Company and certain of its
shareholders, shall be extinguished

Page 2 of 11



in its entirety but only with respect to the securities held by Executive.
Executive will be deemed directly responsible for an equity investment if the
investment was made as a result of a direct, personal contact with the investor
by Executive, which does not include general solicitation or general marketing
efforts.

 

ARTICLE 3. TERMINATION AND SEVERANCE

 

Section 3.1 Definitions. For purposes of this Agreement,

 

3.1.1        “Cause” means Executive’s: (i) conviction of, or plea of no contest
with respect to, any felony, or of any misdemeanor involving dishonesty or moral
turpitude; (ii) participation in a fraud or act of dishonesty (or an attempted
fraud or act of dishonesty) that results in (or could result in) material harm
to the Company, including but not limited to material harm to reputational
interests; (iii) violation of a fiduciary duty owed to the Company; (iv)
material breach of any fully executed agreement between Executive and the
Company, including but not limited to this Agreement; (v) persistent,
unsatisfactory performance or neglect of job duties, which is not cured within
ten (10) business days after Executive is provided written notice by the Company
(provided, that, such written notice and opportunity to cure are not required if
Executive’s performance or neglect is not reasonably susceptible to being
cured); or (vi) gross misconduct or material failure to comply with a written
instruction of the Company.

 

3.1.2.         “Constructive Termination” means Executive’s resignation from
Executive’s employment with the Company within twelve (12) months after any of
the following: (i) any reduction of Executive’s base salary which is not part of
a broad cross-company cost cutting effort; (ii) any requirement that Executive
engage in any illegal or unethical conduct, after Executive has given the
Company thirty (30) days’ notice and opportunity to cure; (iii) the Company’s
failure to fully cure within thirty (30) days any material breach by the Company
of this Agreement, or any other agreement between Executive and the Company, of
which Executive has notified the Board in writing; (iv) a relocation of
Executive’s principal place of employment by more than fifty (50) miles.

 

3.1.3.         Executive shall be deemed to be disabled if a majority of the
Board (excluding Executive) determines in good faith that Executive is unable to
perform the essential functions of his position with Company, even with
reasonable accommodation, for a period of not less than ninety (90) consecutive
days, due to a mental or physical illness or incapacity (hereafter
“Disability”).

 

3.2 Termination for Cause, Voluntary Termination, Death, Disability. If the
Company terminates Executive’s employment for Cause or if Executive voluntarily
resigns from his employment with the Company (other than pursuant to a
Constructive Termination) or if Executive’s employment is terminated in the
event of Death or Disability, then Executive shall not be entitled to receive
payment of, and the Company shall have no obligation to pay, any severance other
than: (i) the portion of the Base Salary then earned but unpaid; (ii) vested
benefits under any applicable employee benefit plan or as otherwise specified
herein (including without limitation any accrued but

Page 3 of 11



unused paid time off); and (iii) any unreimbursed business expenses incurred by
Executive as of the date of such termination.

 

3.3       Termination Without Cause, Constructive Termination. In the event
Executive’s employment with the Company is terminated by the Company without
Cause, or as a result of Executive’s Constructive Termination Executive will
receive from the Company, within fourteen (14) days after Executive’s
Termination Date, a lump sum cash payment equal to three (3) months of
Executive’s most recent Base Salary, less applicable withholdings and
deductions.

 

ARTICLE 4. COVENANTS

 

Section 4.1 Confidential Information.

 

4.1.1 Company Information. During the Employment Term and following the
Termination Date, Executive (i) will hold all Confidential Information (defined
hereafter) in trust and in strict confidence; (ii) will not disclose, and will
use commercially reasonable efforts to protect, the Confidential Information;
(iii) will not, directly or indirectly, use or assist others to use Confidential
Information; and (iv) will not, directly or indirectly, use, disseminate or
otherwise disclose any Confidential Information to any third party, except in
the case of each of (i) through (iv) above, as required by Executive’s duties in
the course of his employment by the Company or requested or legally compelled
(by oral questions, interrogatories, requests for information or documents,
subpoena, civil or criminal investigative demand or similar process) or required
by a regulatory body to make any disclosure which is prohibited or otherwise
constrained by this Agreement, provided, that Executive shall: (A) provide the
Company with prompt notice of any such request(s) so that the Company may seek
an appropriate protective order or other appropriate remedy and (B) provide
reasonable assistance to the Company in obtaining any such protective order. If
such protective order or other remedy is not obtained or the Company grants a
waiver hereunder, then Executive may finish that portion (and only that portion)
of the Confidential Information which, in the written opinion of counsel
reasonably acceptable to the Company, Executive is legally compelled or
otherwise required to disclose; provided, that Executive shall use reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded any Confidential Information so disclosed. “Confidential Information”
shall mean any Company proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research, product plans, products,
services, customer lists, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information
disclosed to Executive or of which Executive became aware as a consequence of or
through his employment with the Company. Notwithstanding the foregoing, the term
“Confidential Information” shall not include information that (x) is or becomes
available to the public, other than because of disclosure by Executive in breach
of this Agreement; (y) was or becomes available to Executive from a source other
than the Company, but only if such source is not known to Executive to be bound
by an obligation of secrecy to the Company with respect to the information
disclosed; or (z) has

Page 4 of 11



been independently developed by Executive without breaching an of his
obligations under this Agreement.

 

4.1.2. Prior Obligations. Executive represents that Executive’s performance of
all terms of this Agreement as an employee of the Company has not breached and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive prior or subsequent to the commencement
of employment with the Company, and Executive will not disclose to the Company
or use any inventions, confidential or non-public proprietary information or
material belonging to any current or former client or employer or any other
party. Executive will not induce the Company to use any inventions, confidential
or non-public proprietary information, or material belonging to any current or
former client or employer or any other party. Executive acknowledges and agrees
that Executive has listed on Exhibit A all agreements (e.g., non-competition
agreements, non-solicitation of customers agreements, non-solicitation of
employees agreements, confidentiality agreements, inventions agreements, etc.)
with a current or former employer, or any other person or entity, that may
restrict Executive’s ability to accept employment with the Company or ability as
an employee to recruit or engage customers or service providers on behalf of the
Company, or otherwise relate to or restrict Executive’s ability to perform
duties as an employee of the Company or any obligation Executive may have to the
Company.

 

4.1.3 Third Party Information. Executive recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Executive’s
work for the Company consistent with the Company’s agreement with such third
party.

 

Section 4.2 Assignment of Inventions. All inventions, innovations or
improvements related to the Company’s methods of conducting its business
(including new any new product or formulation not currently available within the
United States, contributions, improvements, ideas and discoveries, whether
patentable or not), conceived or made by Executive during his employment with
the Company belong to the Company, and Executive hereby will assign and assigns
all of such inventions, innovations and improvements, contributions, ideas and
discoveries to the Company. Executive will cooperate and perform all actions
reasonably requested to establish and confirm such ownership in the Company.

 

Section 4.3 Company Property; Returning Company Property. Executive acknowledges
and agrees that Executive has no expectation of privacy with respect to the
Company’s telecommunications, networking or information processing systems
(including, without limitation, stored company files, e-mail messages and voice
messages) and that Executive’s activity and any files or messages on or using
any of

Page 5 of 11



those systems may be monitored at any time without notice. Executive further
agrees that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. Executive agrees that, on the Termination Date or on the Company’s
request at any time, Executive will deliver to the Company (and will not destroy
or keep in Executive’s possession, recreate or deliver to anyone else) any and
all Trade Secrets (defined below) devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, notebooks, materials, flow charts, equipment, other documents or
property, or reproductions of any of the aforementioned items obtained by
Executive during Executive’s Employment Term.

 

Section 4.4. Notification of Future Employer. Executive hereby grants consent to
notification by the Company to any future or prospective employer about any
rights and obligations under this Agreement.

 

Section 4.5 Noncompetition. During the Employment Term and for a period of
twelve (12) months from and after the Termination Date, Executive will not,
directly or indirectly, engage in, or have any interest in any other Person
(defined hereafter), as a President, or in a similar executive financial role,
whether as an employee, officer, director, member, manager, partner, agent,
consultant or otherwise, that, directly or indirectly is engaged in the business
of enabling and/or using online inventory for shopping malls or retailers
(“Restricted Business”) in the United States. Nothing in this Section 4.5 shall
be deemed to prevent Executive from acquiring and owning, solely as a passive
investment, equity securities (including options to purchase equity securities)
that aggregate to less than two percent (2%) in the aggregate of the equity
securities of any class of any issuer that are registered under Section 12(b) or
12(g) of the Securities Exchange Act of 1934, as amended (or successor
provisions). “Person” shall mean an individual, partnership, corporation,
business trust, limited liability company, limited liability partnership, joint
stock company, trust, unincorporated association, joint venture, other entity,
or a governmental body.

 

Section 4.6 Non-Solicitation of Employees. During the Employment Term and for a
period of twelve (12) months from and after the Termination Date, Executive will
not, directly or indirectly, (i) solicit for employment or employ (or attempt to
solicit for employment or employ), for Executive or on behalf of any other
Person (other than the Company) (provided that nothing herein shall prevent
Executive from making a general solicitation not targeted at the Company’s
employees), any employee of the Company or any Person who was such an employee
during the Employment Term; or (ii) otherwise encourage any such employee to
leave his or her employment with the Company.

 

Section 4.7 Non-Solicitation of Others. During the Employment Term and for a
period of twelve (12) months from and after the Termination Date, Executive will
not, directly or indirectly, (i) solicit, call on or transact or engage in the
Restricted Business with (or attempt to do any of the foregoing with respect to)
any customer, distributor,

Page 6 of 11



vendor, supplier or agent with whom the Company shall have dealt, or that the
shall have actively sought to deal, at any time during the Employment Term for
or on behalf of Executive or any other Person (other than the Company) in
connection with a Restricted Business; or (ii) encourage any such customer,
distributor, vendor, supplier or agent to cease, in whole or in part, its
business relationship with the Company.

 

Section 4.8 Covenants Reasonable; Court Modification. Executive acknowledges and
agrees that the Company sells its products and competes throughout the United
States and that the covenants provided for in this Agreement are reasonable and
necessary in terms of scope, duration, area, line of business and all other
matters to protect the Company’s legitimate business interests. To the extent
that any of the provisions contained in this Agreement may later be adjudicated
by a court of competent jurisdiction to be too broad to be enforced with respect
to such provision’s scope, duration, area, line of business or any other matter,
such provision shall be deemed amended by limiting and reducing such provision,
scope, duration, area, line of business or other matter, as the case may be, so
as to be valid and enforceable to the maximum extent compatible with the
applicable laws of such jurisdiction and this Agreement as drafted. Any such
deemed amendment shall only apply with respect to the operation of such
provision in the applicable jurisdiction in which such adjudication is made.

 

Section 4.9 Intentionally left blank.

 

Section 4.10 Trade Secrets

 

4.10.1 Definition. The parties acknowledge and agree that during Executive’s
employment and in the course of the discharge of his duties hereunder, Executive
shall have access to and become acquainted with information concerning the
operation and processes of the Company, including without limitation, financial,
personnel, sales, intellectual property, and other information that is owned by
the Company’s business, and that such information constitutes the Company’s
trade secrets (“Trade Secrets”). Notwithstanding the foregoing, Trade Secrets do
not include: (i) information that is or becomes available to the public, other
than because of disclosure by Executive in breach of this Agreement; or (ii)
information that subsequently becomes part of public knowledge or literature
through a deliberate act of the Company as of the date of its becoming public.

 

4.10.2 Covenant. Executive specifically agrees that he shall not misuse,
misappropriate, or disclose any such Trade Secrets, directly or indirectly to
any other Person or use them in any way, either during the term of this
Agreement or at any other time thereafter, except as is required in the course
of his employment hereunder.

 

4.10.3 Trade Secret Misappropriation. Executive acknowledges and agrees that the
sale or unauthorized use or disclosure of any Company’s Trade Secrets obtained
by Executive during the course of his employment with the Company, including
information concerning the Company’s current or any future and proposed work,
services, or products, the facts that any such work production, as well as any
descriptions

Page 7 of 11



thereof, would constitute unfair trade practices and unauthorized use of the
Company’s Trade Secrets, whether such information is used during the Employment
Term or at any other time thereafter.

 

ARTICLE 5. GENERAL PROVISIONS.

 

Section 5.1 Advice of Counsel. Executive hereby acknowledges and represents that
Executive has had the opportunity to seek independent legal counsel regarding
Executive’s rights and obligations under this Agreement, and has done so or
decided not to do so, at Executive’s choosing, and that he fully understands the
terms and conditions contained herein. This Agreement shall not be construed
against any party by reason of the drafting or preparation thereof.

 

Section 5.2 Any notice provided for in this Agreement must be in writing and
must be either personally delivered, or mailed by first class mail (postage
prepaid and return receipt requested) or sent by reputable overnight courier
service, to the recipient at the return address below indicated.

 

To the Company: Grey Cloak Tech Inc.

10300 W. Charleston

Las Vegas, NV 89135

Attn: William Bossung

 

with a copy to: Clyde Snow & Sessions

201 South Main Street, Thirteenth Floor

Salt Lake City, UT 84111

Attn: Brian A. Lebrecht

Email: bal@clydesnow.com

 

To the Executive: At the Executive’s last known address, as listed with the

Company

 

Or to such address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or if mailed, five (5) days after so mailed.

 

Section 5.3 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any,
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or such application in any other jurisdiction, but this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein; provided, that if any of the provisions of this Agreement are

Page 8 of 11



held to be invalid, illegal or unenforceable, then such provisions shall be
deemed amended in the manner and to the extent provided for in Section 4.8
above.

 

Section 5.4 Complete Agreement. This Agreement embodies the complete agreement
and understanding among the parties relating to the subject matter hereof and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

Section 5.5 Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. Any signature delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall be deemed a manually executed and delivered original.

 

Section 5.6 Successors and Assigns. Executive may not delegate any of his
obligations hereunder. Further, this Agreement may not be assigned by either the
Company or Executive, except that the Company may assign this Agreement to a
Person who purchases or succeeds to all or substantially all of the assets of
the Company, by operation of law, asset purchase or otherwise. Subject to the
two immediately preceding sentences, this Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company and
their respective successors and assigns (and, in the case of Executive, heirs
and personal representatives).

 

Section 5.7 Attorney’s Fees and Costs. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party, whether at trial or on appeal, shall be entitled to reasonable attorney’s
fees, costs, and necessary disbursements in addition to any other relief to
which that party may be entitled. This provision shall be construed as
applicable to the entire Agreement.

 

Section 5.8 Choice of Law; Jurisdiction and Venue. This Agreement shall be
governed and construed in accordance with the laws of the State of Nevada
without regard to conflicts of laws principles thereof and all questions
concerning the validity and construction hereof shall he determined in
accordance with the laws of said State. Each party irrevocably submits to the
personal and exclusive jurisdiction of any federal or state court of competent
jurisdiction located in Clark County, State of Nevada, in any action or
proceeding arising out of or relating to this Agreement and hereby irrevocably
agrees on behalf of himself, herself or itself and on behalf of such party’s
heirs, personal representatives, successors and assigns that all claims in
respect of such action or proceeding may be heard and determined in any such
court.

 

Section 5.9 Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO,

Page 9 of 11



OR CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.

 

Section 5.10 Amendments and Waivers. No provision of this Agreement may be
amended or waived without the prior written consent of the parties hereto. The
waiver by either party to this Agreement of a breach of any provision of this
Agreement shall not be construed or operate as a waiver of any preceding or
succeeding breach of the same, or any other term or provision, or as a waiver of
any contemporaneous breach of any other term, or provision or as a continuing
waiver of the same or any other term or provision.

 

[remainder of page intentionally left blank; signature page to follow]

Page 10 of 11



 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

“Company” “Executive”     Grey Cloak Tech Inc.,   a Nevada corporation          
/s/ Fred Covely /s/ Joseph Nejman By: Fred Covely Joseph Nejman Its: CEO  

 

 

Page 11 of 11